                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DESHIREO TYVEONCE RIVERS,

                         Plaintiff,
      v.                                           Case No. 17-cv-459-pp

BRIAN CHYBOWSKI, DDS,

                        Defendant.
______________________________________________________________________________

  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS (DKT. NO. 30)
               AND DISMISSING CASE WITHOUT PREJUDICE
______________________________________________________________________________

      Plaintiff Deshireo Rivers, who is representing himself, filed a civil rights

complaint on March 30, 2017 Dkt. No. 1. He amended the complaint on

September 15, 2017. Dkt. No. 12. The court screened the amended complaint

and allowed him to proceed on an Eighth Amendment claim for deliberate

indifference to serious medical needs against defendant Chybowski. Dkt. No.

15. On July 26, 2018 the court issued a scheduling order, setting a discovery

deadline of November 30, 2018. Dkt. No. 22. On the date of the deadline—

November 30, 2018—the defendant filed a motion to dismiss for failure to

prosecute, indicating that the plaintiff has not responded to discovery. Dkt. No.

24.

      On January 29, 2019, the court issued an order to show cause, directing

that by the end of the day on February 20, 2019, the plaintiff either had to

respond to the defendant’s discovery demands or explain why he could not do

so. Dkt. No. 29. The court warned the plaintiff that if the defendant did not


                                         1
receive the plaintiff’s response materials by the end of the day on February 20,

or the court did not receive a statement from the plaintiff stating good cause for

failing to respond to the defendant, the court may dismiss the case based on

the plaintiff’s failure to diligently pursue it under Civil L.R. 41(c). Id. at 2.

      February 20, 2019 came and went, and the court did not receive

anything from the plaintiff. On March 11, 2019, the defendant filed a motion to

dismiss, indicating that the plaintiff had not responded to his request for

discovery or contacted defense counsel at all. Dkt. No. 30 at 2.

      Civil L. R. 41(c) of the Eastern District of Wisconsin states, “Whenever it

appears to the Court that the plaintiff is not diligently prosecuting the action,

the Court may enter an order of dismissal with or without prejudice . . . .” The

plaintiff did not respond to the defendants’ discovery requests by the February

20 deadline, and has not explained to the court why he hasn’t done so; this

indicates to the court that he no longer wishes to prosecute his case.

      The court GRANTS the defendant’s motion to dismiss the case. Dkt. No.

30.

      The court ORDERS that this case is DISMISSED without prejudice due

to the plaintiff’s failure to diligently pursue it. Civil L.R. 41(c). The plaintiff may

ask this court to reinstate the case within twenty-one days of the date of this

order; if he does so, he must state good cause for his failure to provide

discovery or respond to this court’s order.

      If the plaintiff does not ask this court for reinstatement within twenty-

one days of the date of this order, this order and the judgment to follow are


                                           2
final. A dissatisfied party may appeal this court’s decision to the Court of

Appeals for the Seventh Circuit by filing in this court a notice of appeal within

30 days of the entry of judgment. See Federal Rule of Appellate Procedure 3, 4.

This court may extend this deadline if a party timely requests an extension and

shows good cause or excusable neglect for not being able to meet the 30-day

deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin, this 19th day of March, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
